Exhibit 10.1

 



AMENDMENT TO SEVERANCE AGREEMENT

 

THIS AMENDMENT TO SEVERANCE AGREEMENT (“Amendment”) is made as of the 20th day
of June, 2013, by and between I.D. Systems, Inc., a Delaware corporation (the
“Company”), and Kenneth Ehrman (“Executive”).

 

WHEREAS, the Company and Executive have heretofore entered into that certain
Severance Agreement, dated September 22, 2009 (the “Severance Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Severance Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Executive hereby agree that the
Severance Agreement shall be amended as hereafter provided, effective as of the
date first set forth above:

 

1. Amendment. Section 2(a) of the Severance Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(a) cash payments (collectively the “Severance Payment”) at the rate of
Executive’s annual base salary as in effect immediately prior to the Trigger
Event for a period of fifteen (15) months (the “Severance Period”), payable as
set forth below. The Severance Payment shall be made as a series of separate
payments in accordance with the Company’s standard payroll practices (and
subject to all applicable tax withholdings and deductions), commencing with the
first regular payroll date on or immediately following the 60th day after the
date of the Trigger Event.”

 

2. Effect of Amendment. As amended hereby, the Severance Agreement shall
continue in full force and effect in accordance with its terms.

 

3. Miscellaneous.

 

(a) Headings. Headings used in this Amendment are for convenience of reference
only and do not affect the meaning of any provision.

 

(b) Counterparts. This Amendment may be executed as of the same effective date
in one or more counterparts, each of which shall be deemed an original.

 

(c) Binding Agreement; Assignment. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 



 

 

 

 

(d) Governing Law; Jurisdiction. This Amendment and any and all matters arising
directly or indirectly herefrom shall be governed by, and construed in
accordance with, the internal laws of the State of New Jersey, without reference
to the choice of law principles thereof. Any legal action, suit or other
proceeding arising out of or in any way connected with this Amendment shall be
brought in the courts of the State of New Jersey, or in the United States courts
for the District of New Jersey. With respect to any such proceeding in any such
court: (i) each party generally and unconditionally submits itself and its
property to the exclusive jurisdiction of such court (and corresponding
appellate courts therefrom), and (ii) each party waives, to the fullest extent
permitted by law, any objection it has or hereafter may have the venue of such
proceeding as well as any claim that it has or may have that such proceeding is
in an inconvenient forum.

 

(e) This Amendment may only be amended or otherwise modified, and the provisions
hereof may only be waived, by a writing executed by the parties hereto.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

  I.D. SYSTEMS, INC.       By:  /s/ Ned Mavrommatis     Name: Ned Mavrommatis
Title: CFO
Date: August 6, 2013

 



WITNESS:     EXECUTIVE:                       /s/ Jeff Jagid     /s/ Kenneth
Ehrman   Name: Jeff Jagid     Name: Kenneth Ehrman   Date: August 6, 2013    
Date: August 6, 2013  

 



 

